IN THE DISTRICT COURT OF APPEAL
                                      FIRST DISTRICT, STATE OF FLORIDA

PERRY T. LAPUMA,                      NOT FINAL UNTIL TIME EXPIRES TO
                                      FILE MOTION FOR REHEARING AND
      Appellant,                      DISPOSITION THEREOF IF FILED

v.                                    CASE NO. 1D15-2485

FLORIDA DEPARTMENT OF
CORRECTIONS and CORIZON
HEALTH SERVICES, INC.,

      Appellees.

_____________________________/

Opinion filed September 16, 2016.

An appeal from the Circuit Court for Taylor County.
Gregory S. Parker, Judge.

Perry T. LaPuma, pro se, Appellant.

Kenneth Steely, General Counsel, Pamela Jo Bondi, Attorney General, and
Anthony D. Constantini, Assistant Attorney General, Tallahassee for Appellee
Department of Corrections; Joseph E. Brooks and Jami M. Kimbrell of Brooks
Law, Tallahassee, for Appellee Corizon Health Services, Inc.




PER CURIAM.

      AFFIRMED.

B.L. THOMAS, WINOKUR, and JAY, JJ., CONCUR.